         Case 1:20-cv-03325-AT Document 7-11 Filed 04/30/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


Andrew Yang et. al., individually and on        ECF CASE
behalf of all others similarly situated,
                                                CIVIL ACTION: 20-cv-3325
                  Plaintiffs,

v.

New York State Board of Elections,

                 Defendant.

                   AFFIDAVIT OF NECHAMA GLUCK (NON-PARTY)

Hadassah Mativetsky, under the pains and penalties of perjury, states as follows:

1.  I am not a party to this action, however, I submit this Affidavit in support of Plaintiffs’
EMERGENCY ORDER TO SHOW CAUSE FOR PRELIMINARY INJUNCTION AND
TEMPORARY RESTRAINING ORDER.

2.     I am an active and registered New York State Democratic Party voter.

3.     I currently reside in Rockland County, New York.

4.      I support Andrew Yang for the office of President of the United States. I also intended to
be a candidate for Delegate to the Democratic National Convention and was expecting my name
to appear on the April 28, 2020 ballot where I intended to vote for Yang and myself, which I
understood was delayed until June 23, 2020 because of the Covid-19 pandemic to coincide with
other federal and state elections.

5.       In January and February 2020, I collected countless signatures and expended great energy
and costs so that Yang and myself could be on the ballot. Specifically, in and around Nanuet,
Nyack, White Plains, Westchester, and Hartsdale during the cold months of January and
February, I collected numerous delegate petition signatures for myself and my slate of other
delegates and Mr. Yang so that we could appear on the ballot (about 150 total). With help of
volunteers we coordinated, we were able to get the 500+ signatures that were required including
from additional locations to those above in and around Croton, Kiryas Joel, Monroe, Beacon,
Newburgh, Poughkeepsie, and Scarsdale. Such signatures were duly filed under the NY Election
Law. It was particularly challenging for me to do this as I have a Crohns disease and a weakened
immune system, have no large intestine and a permanent illeostomy, and a severe form of
arthritis called Ankolosing Spondylitis which in my case is particularly triggered by cold weather
- and collected signatures for double digit hours each week often in zero or near zero degree
weather. Because a certain volume of signatures needed to be obtained by the legal deadline, I
          Case 1:20-cv-03325-AT Document 7-11 Filed 04/30/20 Page 2 of 3



had to wake up as early as 4 to 5am to collect signatures in the few truly high traffic areas such
as train stations in the area in order to achieve this objective in in a relatively spread out district.
Collecting signatures during the warmest hours of the day during the afternoon proved to be
unsuccessful for myself and the volunteers as most, of not all residents were occupied with work.
This left the early moring and late night hours which were the coldest during January and
February, often at degrees from 30 Farenheit to below zero. These temperatures were particularly
taxing on my body which my health condition, especially for hours at a time. In addition, I
recruited, organized, and trained volunteers to collect the remaining signatures. This did not
leave much time for outside offers of income, some of which I turned down in order to secure a
rightful place for myself, my slate of delegates, and Andrew Yang on the ballot. While I was
collecting, every 20 to 30 minutes I would need to find shelter in a warm place or inside my car
for the same amount of time in order to defrost my fingers, toes, and the rest of my body keep in
order to keep my health intact and be able to go back out and continue collecting. In between my
collecting efforts in the mornings and evenings (starting at 4/5am and often ending as late at
10pm) I would need to go to the sauna at the local gym during the afternoon in order to warm my
core just to keep my pain levels at bay and to a manageable level, otherwise I would experience
continuous days of severe full body pain and migraines due to what is already a severe amount of
cold exposure to a healthy individual, let alone someone with my incredible sensitivity. In
addition I spent many days and hours driving to other districts within a 1 to 1.5 hour drive of my
home in Rockland in order to assist in signature collecting efforts where needed to ensure
Andrew Yang would be on the ballot in all districts in New York. Because I have a permanent
illeostomy, this amount of activity predisposes me to instances of dehydration, which I often
experience especially in extreme weather. In order to achieve these objectives I needed to take
incredible precautions and extra care to maintain my health during this time at greater time and
financial investments than usual. For someone of my health condition this was a herculean effort.
I am incredibly proud of my efforts, and defend my own, my slate of delegates, and Andrews
Yang's right to be on the ballot.

6.    On April 27, the New York Board of Elections Commissioners voted unanimously to
permanently cancel the New York 2020 Democratic Presidential primary.

7.      It is my belief that this action by NYS BOE violates my rights, both as a candidate and a
voter, under the Constitution of the State of New York, the New York Election Law and the
Constitution of the United States in that I met all the requirements and then some to be a
candidate under the New York Election Law.

8.      It is my belief that this arbitrary decision of the NY BOE disenfranchises both myself as a
voter in the State of New York and a candidate for the office of delegate to the Democratic
National Convention. Moreover, I wish to help to stand up for the class of more than six million
registered Democratic Party voter in the State of New York who now, because of the BOE’s
capricious actions, no longer have the right to exercise their right to vote in the 2020 Democratic
Presidential Primary. Despite the seriousness of the ongoing pandemic and its threat to human
health and safety, it is my belief that New York State should hold a Democratic Presidential
primary alongside federal congressional elections, NY State Elections for Senate and Assembly
and local races (as still planned for June 28, 2020) in a manner safe for voters and election
         Case 1:20-cv-03325-AT Document 7-11 Filed 04/30/20 Page 3 of 3



workers alike so as to not disenfranchise the voters in New York State. It is my belief that no
right is more important than voting.

WHEREFORE, your affirmant respectfully requests that this Court enter a judgement against
Defendant NYS BOE enjoining them from canceling the June 23 Democratic Presidential
Primary and grant Plaintiffs costs and fees and such other and further relief as this Court deems
just and proper. This Affidavit is being executed electronically.

Dated: Givat Ze'ev, Israel
April 29, 2020


By: /s/Nechama Gluck
                             Nechama Gluck
Candidate for Delegate to the Democratic National Convention (New York Congressional
District 17) Pledged to Andrew Yang and NY Registered Democratic Party Voter
